Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0000819
                                                    30-JAN-2014
                                                    07:55 AM


                         SCWC-12-0000819

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         KRISHNA NARAYAN; SHERRIE NARAYAN; VIRENDRA NATH;
      NANCY MAKOWSKI; KEITH MACDONALD AS CO-TRUSTEE FOR THE
  DKM TRUST DATED OCTOBER 7, 2011; SIMON YOO; SUMIYO SAKAGUCHI;
      SUSAN RENTON, AS TRUSTEE FOR THE RENTON FAMILY TRUST
 DATED 12/3/09; STEPHEN XIANG PANG; FAYE WU LIU; MASSY MEHDIPOUR
    AS TRUSTEE FOR MASSY MEHDIPOUR TRUST DATED JUNE 21, 2006;
G. NICHOLAS SMITH; TRISTINE SMITH; RITZ 1303 RE, LLC, a Colorado
Limited Liability Company; and BRADLEY CHAFFEE AS TRUSTEE OF THE
         CHARLES V. CHAFFEE BRC STOCK TRUST DATED 12/1/99
    AND THE CLIFFORD W. CHAFFEE BRC STOCK TRUST DATED 1/4/98,
                 Petitioners/Plaintiffs-Appellees,

                               vs.

           THE RITZ-CARLTON DEVELOPMENT COMPANY, INC.;
THE RITZ-CARLTON MANAGEMENT COMPANY, LLC; JOHN ALBERT; EDGAR GUM,
                Respondents/Defendants-Appellants,

                              and

  MARRIOTT INTERNATIONAL INC.; MAUI LAND & PINEAPPLE CO., INC.;
             EXCLUSIVE RESORTS, LLC; KAPALUA BAY, LLC;
    ASSOCIATION OF APARTMENT OWNERS OF KAPALUA BAY CONDOMINIUM;
        CAROLINE PETERS BELSOM; CATHY ROSS; ROBERT PARSONS;
      RYAN CHURCHILL; THE RITZ-CARLTON HOTEL COMPANY, L.L.C.;
   MARRIOTT VACATIONS WORDWIDE, CORPORATION; MARRIOTT OWNERSHIP
 RESORTS, INC.; MARRIOTT TWO FLAGS, LP; MH KAPALUA VENTURE, LLC;
     MLP KB PARTNER LLC; KAPALUA BAY HOLDINGS, LLC; ER KAPALUA
  INVESTORS FUND, LLC; ER KAPALUA INVESTORS FUND HOLDINGS, LLC;
EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC; and EXCLUSIVE RESORTS
           CLUB I HOLDINGS, LLC, Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000819; CIV. NO. 12-1-0586(3))
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
   and Circuit Judge Nakasone, in place of Acoba, J., recused)

          Petitioners/Plaintiffs-Appellees’ Application for Writ

of Certiorari, filed on December 26, 2013, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, January 30, 2014.

Terence J. O’Toole,              /s/ Mark E. Recktenwald
Judith Ann Pavey, and
Andrew J. Lautenbach             /s/ Paula A. Nakayama
for petitioners
                                 /s/ Sabrina S. McKenna
Bert T. Kobayashi, Jr.,
Lex R. Smith, Joseph A.          /s/ Richard W. Pollack
Stewart and Maria Y. Wang
for respondents The Ritz-        /s/ Karen T. Nakasone
Carlton Development Company,
Inc., The Ritz-Carlton
Management Company, LLC,
John Albert and Edgar Gum
and respondents Marriott
International, Inc., The
Ritz-Carlton Hotel Company,
LLC, Marriott Two Flags, LP,
Marriott Ownership Resorts,
Inc., MH Kapalua Venture,
LLC, and Marriott Vacations
Worldwide Corporation




                                 2